                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


ERIC P MCCLAIN #391003                   CASE NO. 6:17-CV-01643 SEC P

VERSUS                                   JUDGE JUNEAU

DARREL VANNOY                            MAGISTRATE JUDGE WHITEHURST


                            PARTIAL JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the objections to the Report and Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that Federal Claims 1, 2,

4, 9 & 10 are DENIED and DISMISSED WITH PREJUDICE.

      THUS DONE in Chambers on this 8th day of February, 2019.




                                          Michael J. Juneau
                                          United States District Judge
